Citation Nr: 0420397	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for headaches.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a scar of the forehead, 
residuals of injury to the eyes, neck disability, back 
disability, bilateral knee disability and tinnitus caused by 
VA hospital care.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1971 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The veteran and his wife testified before the undersigned at 
a hearing held in Washington, D.C., in February 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In its November 2002 rating decision, the RO awarded 
compensation benefits to the veteran under the provisions of 
38 U.S.C.A. § 1151 for headaches and assigned a 30 percent 
disability rating.  The veteran disagreed with the initial 30 
percent rating stating that he has continuous headaches on a 
daily basis and that they grossly interfere with his ability 
to seek and maintain gainful employment.  He states that he 
cannot work when he is having a headache.  The veteran has 
stated that he receives VA medical treatment and has 
requested that his treatment records be obtained.  It is the 
judgment of the Board that an additional VA examination would 
facilitate its decision regarding the rating for headaches.  

The remaining issues also arise from the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a scar of the forehead, 
residuals of injury to the eyes, neck disability, back 
disability, bilateral knee disability and tinnitus caused by 
VA hospital care.  He asserts that his claimed disabilities 
are the result of injuries he received when he fell out of 
bed during VA hospitalization in August 2001.  

38 U.S.C.A. § 1151, as amended in 1996, provides, in 
pertinent part, that when any veteran shall have suffered 
"qualifying additional disability," compensation shall be 
awarded to him or her in the same manner as if such 
additional disability were service connected.  The amended 
statute also provides, in pertinent part, that a disability 
is a qualifying additional disability when it was not the 
result of the veteran's willful misconduct and it was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary [of VA] either by a Department employee or a 
Department facility and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see 
Pub. L. 104-21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 
2926.  The effective date of the amended statute is in 
October 1997, and it therefore applies to the veteran's 
claims, which were filed in 2002.  

As with the headache claim, the veteran has requested that VA 
treatment records be obtained relative to his additional 
disabilities for which he is claiming compensation under 
38 U.S.C.A. § 1151.  In addition, he is requesting that he be 
furnished VA examinations and that they be conducted at a VA 
facility other than the University Drive VA Medical Center 
where he fell out of bed during hospitalization in August 
2001.  The Board notes that the record includes an April 2002 
VA report titled general medical examination.  In the body of 
the report, the author, a nurse practitioner, noted that the 
veteran had been called for an examination but that shortly 
before his arrival, it was noted that he had been treated at 
that VA medical facility and that his claim was for benefits 
under 38 U.S.C. § 1151.  She stated that she discussed the 
situation with her supervisor and the decision was made to 
complete the report from information available in the record 
and that the veteran would not be examined.  She stated that 
the information in the report would be limited to the 
veteran's past medical history prior to a head injury on 
August 10, 2001, and reported fall on August 24, 2001, at the 
University Drive VA Medical Center (VAMC).  Review of the 
report shows that the nurse outlined the veteran's past 
medical history, head injury on August 10, 2001 and reported 
fall on August 24, 2001, but did not note or discuss the 
veteran's fall from his hospital bed on August 16, 2001, 
which is documented in VA medical records.  It is the 
judgment of the Board that the case should be returned for a 
complete review of the record by an examiner, examination of 
the veteran and a medical opinion concerning the presence of 
additional disability caused by VA hospital care and whether 
the proximate cause of any additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing the hospital care.  

Review of the file further discloses that the RO did not give 
the veteran notice concerning his claim that satisfies the 
requirements of the VCAA regarding the notice that VA must 
give to claimants of VA benefits.

Under the VCAA, VA has a duty to provide claimants of VA 
benefits with certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice furnished by 
VA must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must explain which evidence the claimant 
is finally responsible for obtaining and which evidence VA 
will attempt to obtain on the claimant's behalf.  Id.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103).  

In March 2002, the RO sent the veteran a letter that was 
intended to serve as the notice required under the VCAA.  
This letter did not, however, describe adequately the type of 
evidence that is needed to substantiate the claim.  It did 
not describe that evidence directly, not did it describe that 
evidence indirectly by discussing what propositions had to be 
proven for a Section 1151 claim.  Instead, the letter 
described what propositions had to be proven for a service 
connection claim.  Thus, the notice was deficient.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. at 186-87.  On remand, the Veterans 
Benefits Administration (VBA) must furnish notice concerning 
evidence needed to substantiate the claims that fully 
complies with the requirements of the VCAA.  38 C.F.R. 
§ 19.9(a).  Given the nature of the claims, the notice should 
state explicitly that the veteran may supply a private 
medical examination and opinion to support his claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate his claim for 
compensation under Title 38, Section 
1151, United States Code, and his claim 
of entitlement to a rating in excess of 
30 percent for headaches.  By way of 
explaining what evidence is necessary to 
substantiate the claims, this notice 
should explain what propositions (or 
alternative propositions) must be proven 
for a Section 1151 claim filed after 
October 1997.  The notice also must 
indicate which evidence the veteran is 
finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to his claims, that is, his 
claims for compensation for a scar of the 
forehead, eye injury residual, neck 
disability, back disability, tinnitus and 
bilateral knee disabilities under the 
provisions of 38 U.S.C. § 1151 as well as 
the issue of entitlement to an initial 
rating in excess of 30 percent for 
headaches.  The notice should also inform 
the veteran that he should submit or 
identify information supporting his 
contention that his headaches are 
completely incapacitating and that he 
cannot work at the time he has a 
headache.  The notice must apprise the 
veteran that he may obtain and submit 
private medical examinations and opinions 
addressing the issues presented by his 
claims.  Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.  

3.  Obtain and associate with the claims 
file all VA medical records for the 
veteran, including outpatient records, 
imaging study reports and any hospital 
summaries, from the VA Pittsburgh 
Healthcare System University Drive VAMC, 
dated from March 2002 to the present.  

4.  After all other action has been 
taken, including any action appearing to 
be necessary from any response to the 
notice requested in Paragraph 2, arrange 
for VA examination of the veteran at a VA 
facility other than the University Drive 
VAMC.  The purpose of the examination is 
to determine the nature and etiology of 
the veteran's claimed disabilities, 
including a scar of the forehead, eye 
injury residuals, neck disability, back 
disability, tinnitus and disability of 
each knee and to determine the nature and 
severity of the veteran's headaches.  All 
indicated studies should be performed.  
The examiner should ascertain the 
frequency and severity of headache 
attacks, including the frequency and 
duration of any prostrating attacks.  The 
examiner should review the record, 
including records of VA treatment before, 
during and after the veteran's 
hospitalization from August 9, 2001, to 
August 11, 2001, and his hospitalization 
from August 16, 2001, to August 29, 2001.  
In addition, the examiner should review 
the entire record along with examination 
results and provide the following 
opinions: 

(a)  An opinion as to whether it is at 
least as likely as not that the veteran 
has additional disability in terms of a 
scar on the forehead, eye injury 
residuals, neck disability, back 
disability, tinnitus and disability of 
each knee caused by VA hospitalization 
from August 9, 2001, to August 11, 2001 
or from August 16, 2001, to August 29, 
2001 (with consideration of head injury 
on August 10, 2001, fall from bed on 
August 16, 2001, and reported fall on 
August 24, 2001).  

(b)  For each additional disability 
identified, the examiner should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that fault (e.g., negligence, 
carelessness, lack of proper skill, error 
in judgment, or similar instance) on the 
part of VA medical personnel was 
responsible for the veteran's developing 
that additional disability or the 
additional disability was caused by an 
event not reasonably foreseeable.  The 
opinion should consider whether there was 
any fault on the part of VA personnel in 
the care and treatment that the veteran 
received as a VA inpatient from August 9, 
2001, to August 11, 2001, and/or from 
August 16, 2001, to August 29, 2001.  

5.  Then, readjudicate each claim.  If 
the benefits sought on the appeal are not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


